Citation Nr: 1219073	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO. 08-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar degenerative disc disease prior to March 22, 2012 and to a disability evaluation in excess of 40 percent beginning on that date. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1992 to November 1995.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO. 

In a March 2012 rating decision, the RO increased the evaluation from 20 percent to 40 percent, effective on March 22, 2012. 

The applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

The March 2012 decision also granted service connection for radiculopathy of the right and left lower extremities and assigned separate 20 percent and 10 percent ratings, respectively. 

In November 2011, the Board had remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

In November 2011, the Board also reopened and granted the Veteran's claim of service connection for a right knee disability, and reopened and remanded the claim of service connection for a left knee disability. 

In a December 2012 rating decision, the RO granted service connection for her left knee disability. Therefore, the issues of service connection for the knee disabilities are no longer on appeal. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

 1.  Prior to March 22, 2012, the service-connected lumbar degenerative disc disease is not shown to have been productive of a limitation of motion or a functional loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine to 30 degrees or less; neither favorable anklyosis of the thoracolumbar spine, nor incapacitating episodes due to intervertebral disc syndrome were demonstrated.  

2.  Beginning on March 22, 2012, the service-connected lumbar degenerative disc disease is not shown to be productive of more than a limitation of motion with forward flexion of the thoracolumbar spine restricted to 30 degrees or less; neither unfavorable ankylosis, nor incapacitating episodes due to intervertebral disc syndrome are demonstrated. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 20 percent for lumbar degenerative disc disease prior to March 22, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5237, 5243 (2011).

2.  The criteria for the assignment of a rating higher than 40 percent for lumbar degenerative disc disease beginning on March 22, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5237, 5243 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in September 2006 and February 2007. The letters advised the Veteran of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence. 

The September 2006 letter informed her that she needed to submit evidence showing that her disability had increased in severity. The February 2007 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. A follow up letter was issued in June 2008. 

Her claim was then readjudicated in the March 2012 Supplemental Statement of the Case. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, records from the Social Security Administration, and reports of VA examinations in January 2007 and March 2012. 

The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in November 2011 so that additional records could be obtained and so the Veteran could undergo a VA examination. These actions were completed by the RO and the Board is satisfied that there was substantial compliance with its November 2011 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. She has been given ample opportunity to present evidence and argument in support of her claim. 

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


Increased Evaluation Claims 

The Veteran contends that her low back disability is more severe than reflected by its current 40 percent evaluation. Because she does not have unfavorable ankylosis of the entire thoracolumbar spine, her claim will be denied. She also contends that prior to March 22, 2012, it was more severe than reflected by the 20 percent evaluation that had been assigned. Because her forward flexion was not limited to 30 degrees or less when considering functional loss and she did not have favorable ankylosis of the thoracolumbar spine, her claim will be denied. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 

Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The service-connected low back disability is evaluated under Diagnostic Code 5237-5243. Spinal disabilities evaluated under Diagnostic Codes 5235-5243 are rated using the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a (2011). 

Disabilities evaluated under Diagnostic Code 5243, intervertebral disc syndrome (IVDS), may also be evaluated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Id. 

The Veteran has been diagnosed with IVDS. Under the Formula for Rating IVDS, based on Incapacitating episodes, IVDS warrants a 20 percent evaluation when the veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id. 

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2011). There is no evidence of record indicating the veteran has ever had an incapacitating episode due to her low back disability. Therefore, the Formula for Rating IVDS Based on Incapacitating Episodes does not apply. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case. A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. Id. 

A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. Id. 

Normal range of motion of the thoracolumbar spine is 0 to 90 degrees of flexion, 0 to 30 degrees of extension, 0 to 30 degrees of lateral flexion bilaterally, and 0 to 30 degrees of lateral rotation bilaterally. 38 C.F.R. § 4.71a, Plate V. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 


Entitlement to a Disability Evaluation Greater than 20 Percent Prior to March 22, 2012

Prior to her VA examination in March 2012, the evidence does not show that the service-connected low back disability picture more closely approximated the criteria for a 40 percent evaluation. 

In January 2007, the Veteran underwent a VA spine exam in connection with her increased evaluation claim. She complained of fatigue, decreased motion, stiffness, weakness, and pain. She denied spasm, flare ups, bowel or bladder problems, and incapacitating episodes. 

Upon examination, she had no spasm, atrophy, guarding, weakness, tenderness, or pain on motion. Her posture, gait, and spinal curvature were normal. Her motor and sensory examinations were normal. Her forward flexion was to 90 degrees. Her extension was to 15 degrees. Her right and left lateral flexion were normal at 30 degrees each. Her right and left lateral bending were to 30 degrees each. She did not experience painful motion or have additional limitation of motion after repetitive motion testing. 

The X-ray studies showed mild L5-S1 narrowing. The examiner diagnosed her with lumbosacral strain and found that it had a moderate impact on chores, shopping, exercise. It had a mild effect on recreation, travel, bathing, dressing, toileting, and grooming. 

Prior to March 22, 2012, the Veteran's VA treatment records consistently show complaints of back pain. In December 2007, she had an antalgic gait. In August 2008, she reported increased back pain. In October 2008, she attempted gentle stretching and walking to relieve pain. In February 2009, a VA treatment record noted that she continued to work as a house painter despite a great deal of discomfort. 

However, even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from her low back disability did not equate to more than the disability picture contemplated by the 20 percent rating that was assigned prior to March 22, 2012. 38 C.F.R. § 4.71a. 

At her VA examination, the Veteran performed range of motion testing and repetitive motion without pain. Her forward flexion, right and left lateral flexion, and right and left lateral bending were all normal. 

To meet the criteria for a 40 percent evaluation, her forward flexion would need to be 30 degrees or less. The examiner concluded that she did not have any additional limitation of motion after repetition. 

The record shows that the Veteran had many subjective complaints of pain. However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). 

Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. 

Reviewing the evidence, the Board finds that the overall disability picture for the service-connected low back disability did not met the criteria that would the assignment of a rating higher than 20 percent prior to March 22, 2012. 38 C.F.R. § 4.7. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

There is no evidentiary basis upon which to assign a rating in excess of 20 percent prior to March 22, 2012, and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.



Entitlement to a Disability Evaluation in Excess of 40 Percent After March 22, 2012

The Veteran underwent a VA spine examination on March 22, 2012. It was the basis for the grant of a 40 percent evaluation. At the examination, she reported having constant pain in the lumbar region that was described as 4 or 5 on a scale of 1 (least painful) to 10 (most painful). She stated that the pain did not completely resolve, even after taking medication. She complained of sleeping problems and recently bought a hospital bed, which alleviated some of her pain while sleeping. She reported that the pain radiated to her lower extremities. 

Regarding her level of physical activity, she reported being able to stand for 15 to 20 minutes and being able to walk approximately one quarter of a mile. Sitting down caused pain, and she frequently needed to change position as a result. She reported having flare ups several times a day described as muscle spasms that required her to lay down. She had episodes of bed rest, but the examiner noted that this was "self imposed based on prior instructions from her physicians and [had] not required physician care or intervention." 

Upon examination, her forward flexion was to 30 degrees. Her extension was to 15 degrees, her lateral flexion was to 20 degrees, bilaterally. Her lateral rotation was to 20 degrees, bilaterally. She experienced pain through all ranges of motion. 

After repetitive motion testing, she had additional limitation of motion. Her forward flexion was reduced to 20 degrees. Her extension was reduced to 10 degrees. Her right lateral flexion was to 15 degrees, and left lateral flexion was to 10 degrees. Her lateral rotation remained unchanged and was to 20 degrees, bilaterally. 

The examiner noted that the Veteran had less movement than normal, weakened movement, excess fatigability, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing. 

The Veteran had localized tenderness over the entire lower lumbar area. She had guarding severe enough to cause abnormal gait, but not abnormal spinal contour. She used a cane constantly and a walker occasionally. The examiner found that the Veteran did not have swelling, deformity or muscle atrophy. 

The examiner concluded that the Veteran's disability impacted her ability to work because she could not stand for prolonged periods or to lift, carry, bend, twist or squat. Sedentary work would also be difficult because of her degree of baseline pain, and the frequency of her reported flare ups. Further, she needed continuous narcotic pain medications which limited occupational activity such as driving and operating heavy machinery. 

Although the Veteran's disability has clearly increased in severity, the March 2012 examination does not show that her disability picture is manifested by unfavorable ankylosis of the entire thoracolumbar spine. The Veteran retains mobility in her thoracolumbar spine; she does not manifest ankylosis of any form. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

Further, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note 5 (2011). The record does not show that the Veteran's disability manifests as ankylosis or that she has any of the conditions discussed in Note 5. 

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from her low back disability does not equate to more than a disability picture contemplated by the 40 percent rating that was assigned effective on March 22, 2012. 38 C.F.R. § 4.71a. 

The evidence shows that she has painful, limited motion of her thoracolumbar spine along with an abnormal gait, less movement than normal, weakness, fatigability, and problems with standing, sitting and weight bearing. Moreover, she is not shown to have incapacitating episodes due to intervertebral disc syndrome that would warrant the assignment of a higher rating.  


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described, the manifestations of the service-connected low back disability are contemplated by the schedular criteria such as limitation of motion and functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. 

In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. 

Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 


Total Compensation Rating Based Upon Individual Unemployability

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that her back disability alone has caused unemployability. The Veteran has multiple service-connected and non-service-connected disabilities that taken together impair her ability to work. 

In an August 2007 statement, the Veteran asserted that she resigned from her job in September 2006 due to pain in her back, knees, as well as personal circumstances and allergies. 

A March 2009 VA treatment record showed that she worked as a house painter. A February 2012 report of a VA posttraumatic stress disorder (PTSD) examination showed that she worked at a bakery until January 2011. She left her job because of pain and emotional problems. She stated that she had not held a steady job in the previous five years because she was caring for her mother, who passed away in 2010. 

Because there is no evidence of unemployability due to her service-connected back disability, further consideration of entitlement to TDIU is not required in connection with this decision. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 



ORDER

An increased evaluation in excess of 20 percent for the service-connected lumbar degenerative disc disease prior to March 22, 2012 is denied.

An increased evaluation in excess of 40 percent for the service-connected lumbar degenerative disc disease beginning on March 22, 2012 is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


